DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The amendment and remarks of 20 April 2022 are acknowledged and entered.
	The election/restriction requirement of 25 September 2020 remains in effect. 
	Claims 1-25 and 27 are canceled. Claims 26 and 28-42 are pending. Claims 37-40 are withdrawn. Claims 26, 28-36, 41, and 42 are being examined on the merits.
The rejection of claim 36 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 20 April 2022.
	The rejection of claims 26-33 and 35 under 35 U.S.C. 102(b) as being anticipated by ‘861 is maintained and modified, with the Examiner’s response to Applicants’ arguments found below.
	The rejection of claims 34 and 36 under 35 U.S.C. 103(a) as being unpatentable over ‘861 in view of ‘545 is maintained and modified, with the Examiner’s response to Applicants’ arguments found below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 26, 28-33, 35, and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lucas et al. (USP 7,258,861 B2, published 21 August 2007, hereafter referred to as ‘861).
	The ‘861 patent teaches a cyclized peptide of sequence CGQRETPEGAEAKPWYC, where cyclization is achieved via disulfide bridge formation between the terminal cysteine residues (see e.g. Col.4, line 52 to Col.6, line 4; Col.5, lines 60-66, claims 20 and 21), as well as pharmaceutical compositions thereof (see e.g. Col.6 lines 5-41). The peptides are taught for the treatment of edema (see e.eg. Col.5 lines 43-53). Edema is discussed as being a result of lung transplantation and in ARDS, i.e. acute lung injuries, especially when considering ARDS. The ‘861 patent defines a pharmaceutical composition for treating edema as “…any composition comprising a peptide ad defined above which prevents, ameliorates or cures oedema, in particular pulmonary oedema” (see e.g. Col.6 lines 5-10, emphasis added). The ‘861 patent teaches that “It is clear that there is a urgent need to efficiently prevent or treat pulmonary edema” (see e.g. Col.2 lines 59-60). Preventing edema by necessity requires identifying a patient in need of prevention prior to onset of edema. 
	The ‘861 patent does not explicitly discuss decreasing hyperpermeability due to damage to endothelial and epithelial layers, but this represents an inherent property of the peptide. Per MPEP 2112.02 I.:
 	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

	Also per MPEP 2112.02 II.:
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

In this instance the old composition is known as part of the ‘861 patent as its application to prevent edema, and the “use” is directed to decreasing hyperpermeability due to damage to endothelial and epithelial layers. The use in ‘861 in its normal and usual operation performs the method as claimed. The decrease in hyperpermeability is a property of the peptide as claimed. The ‘861 patent discloses that non-cardiogenic edema (permeability edema) is generally caused by inflammation and ischemia/reperfusion in lungs, i.e. damage to the endothelial and epithelial tissues within the lung (see e.g. Col.5 lines 47-53). This combined with the ‘861 application already teaching the prevention of edema by administering a pharmaceutical composition of SEQ ID NO: 1 indicates to the skilled artisan that the method is accomplished by ‘861 inherently.
	The Examiner notes that the specification alleges unexpected results, but secondary considerations have no bearing on anticipatory rejections. See MPEP 2131.04.
	With respect to claim 28, as set forth above the ‘861 patent already teaches cyclization via disulfide bridge formation between the terminal cysteine residues.
	With respect to claim 29, this also represents an inherent property of the peptide as claimed. For evidence, see e.g. Hamacher et al. Crit. Care Med. 38:871-878, published March 2010 (see e.g. Abstract, Figure 4).
	With respect to claim 30, this also represents an inherent property of the peptide as claimed. For evidence, see e.g. Xiong et al. Vascular Pharm. 52:207-213, published 2010 (see e.g. Introduction, Figures 1-4).
	With respect to claims 31 and 32, inhibition of myosin light chain phosphorylation and activation of PKC is also an inherent property of the peptide. For evidence, see also the Xiong art, in particular the Abstract, section 3.3., and Figure 6.
	With respect to claim 33, increasing the expression of epithelial sodium channel is also inherent. For evidence, see e.g. Shabbir et al. Mol. Pharm. 84:899-910, published December 2013. 
	With respect to claim 35, the ‘861 patent discloses a carrier (see e.g. Col.6 lines 10-25).
	With respect to claim 42, as set forth above the ‘861 patent discusses treating edema in patients after lung transplantation.
Response to Arguments:
The Applicants summarize the requirements for anticipation, including that each and every element must be disclosed in the prior art. 
	The Examiner does not dispute that a prior art reference in order to anticipate a claimed invention must disclose each and every claim limitation, either explicitly or inherently. In this instance the prior art discloses the same exact peptide and use to treat edemas in the ‘861 application. Further, the ‘861 application defines treatment as also encompassing prevention. As set forth in the rejection of record and disclosed in the art, the functional properties that the Applicants claim as part of the method of prevention represent inherent characteristics of the claimed compound of SEQ ID NO: 1, the compound which is also found in ‘861 and disclosed for the same purpose. As in MPEP 2112.02 II.:
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

	The new use of the claimed peptide to prevent edemas by decreasing hyperpermeability due to damage to endothelial and epithelial layers represents a “use” directed to a result or property of the ‘861 peptide. In this case, the use to prevent edemas is directed to the property of SEQ ID NO: 1 to decrease hyperpermeability due to damage to endothelial and epithelial layers. Therefore, the Examiner argues that ‘861 serves as a proper anticipatory reference. 
	The Applicants argue the claims are amended to recite a particular patient population that is not found in ‘861. The Applicants argue that discovery of the mechanism of action lead to a new use of the peptide. The Applicants argue the knowledge of the property was not known in the prior art and opened up the possibility to prevention of edemas prior to diagnosis. The Applicants argue it is not “about the property of the composition” but rather the method of use, which differs from that disclosed in ‘861 with respect to choice of patients. The Applicants argue the ’861 patients are treated while the instant invention applies the peptides to specific non-edema patients.
	The Examiner agrees that the amendment introduces patient populations, but disagrees that this distinguishes from ‘861. As found in the modified rejection, the ‘861 patent contemplates treatment of patients not only with a lung transplantation, but also those suffering from ARDS. The Examiner argues that lung transplantation could be considered an acute injury, and ARDS reads directly upon the claimed patient populations. The interpretation of lung transplantation being a species reading upon the claimed genus is further supported by Applicants’ newly added claim 42, which recites lung transplant patients as a population grouping. As to the mechanism of action, again the Examiner argues that merely application of an old composition to use directed to the property of the composition, then anticipation still occurs. Again, see MPEP 2112.02 II. The lack of the property being acknowledged in the prior art is not a basis for patentability. As to differences in patient populations, again the ‘861 patent covers patients within the group claimed. Finally, as to treatment versus prevention, the language has been addressed previously, with the Examiner finding that definition of “treatment” by ‘861 encompassing prevention of edema, i.e. those patients who are “not-yet edema patients” as Applicants argue. 
	The Applicants argue ‘861 does not provide a disclosure on how to select non-edema patients and to administer.
	The Examiner disagrees. The ‘861 patent points to treatment of patients with lung transplants and those with ARDS. As set forth previously, the ‘861 definition of “treatment” encompasses prevention, and as such it provides for non-edema patients and administration of a peptide to prevent edema in such patients.
	The Applicants argue no teaching in ‘861 on how to prevent edema or what patients to select. The Applicants argue ‘861 leads to administration to all non-edema patients, and as such is meaningless.
	The Examiner disagrees for the reasons above. The ‘861 patent provides for overlapping patients. As discussed in previous Actions and in the parent 14/201,119 and its decision in PTAB Appeal 2017-007135, treatment of ‘861 encompasses prevention. Overlapping patient populations are described in ’861, i.e. in the treatment/prevention of ‘861 those same patients are also selected such that edemas are prevented. The Examiner argues in light of this that there is no selection of all non-edema patients, but still a sub-population with the limits of the claims.
	The Applicants argue the present invention provides the teachings required for patient populations and subsequent prevention of edemas.
	The Examiner disagrees for the reasons found above.
	The Applicants discuss claim 26 as finding support in [0022].
	The Examiner does not dispute that [0022] offers support for the claim amendment.
	The Applicants argue ‘861 does not provide any teachings as to patient populations, and that ‘861 is clearly towards treatment of existing edemas.
	The Examiner disagrees again for the reasons above. The Examiner also disagrees that ‘861 is limited to treatment of existing edemas both due to the reasons above as well as the previous determination by the Examiner and the PTAB that “treatment” in ‘861 encompasses prevention. By necessity, prevention of an edema requires that the edema does not occur at treatment. 
	The Applicants argue [0022] provides patients that have a risk of developing edemas.
	Again, the Examiner does not dispute that [0022] offers support for the claim amendment. The Examiner does argue that [0022] fails to provide any evidence that the claimed invention is not anticipated by ‘861 for the reasons found above.
	The Applicants refer to Example 2, with patients having increased plasma NADPH oxidase-2 activity being treated in a preventative manner.
	The Examiner argues that Example 2 does not demonstrate that ‘861 is non-anticipatory. Furthermore, the claims do not recite anything regarding plasma NADPH oxidase-2 activity. 
	The Applicants refer to Examples 3 and 5 and prevention of edema with patients having bacterial pneumonia with S. pneumoniae.
	The Examiner has considered the Examples as disclosed. The bacterial pneumonia examples do not address that ‘861 discloses patients with lung transplants or ARDS.
	The Applicants argue patients with lung transplants can develop PGD.
	The Examiner does not dispute the basic facts of lung transplants and their susceptibility to PGD and edema. The Examiner notes as argued above that ‘861 specifically discusses lung transplant patients for administration of TIP peptides.
	The Applicants provide assessments for PGD and detection of post-operative edema, and argue that TIP peptides should be administered before and during lung transplants to prevent edema.
	The Examiner does not dispute the methods to diagnose post-operative edema resulting from lung transplantation. The Examiner argues that ‘861 in its scope provides for prevention of edema as a result of lung transplantation as argued above and previously in this and the parent application, including the aforementioned PTAB decision in Appeal 2017-007135.
	The Applicants argue the invention provides sufficient teachings for edema prevention, including patient identification, which is not taught in the prior art.
	The Examiner disagrees for the reasons found above. 
	The Applicants’ arguments have been considered but are not persuasive.
	The rejection is modified to address Applicants’ amendments and maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34, 36, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucas et al. (USP 7,258,861 B2, published 21 August 2007) as applied to claim 26 above, and further in view of Geiger et al. (WO 2008/148545 A1, published 11 December 2008, hereafter referred to as ‘545).
The relevance of the ‘861 patent is set forth above. The difference between ‘861 and the claimed invention is that ‘861 does not teach that the peptide is used to treat hyperpermeability triggered by ROS, microbial toxins, or pulmonary virus infections, nor that the patient had bacterial or viral lung disease selected from L. monocytogenes, S. pneumonia, SARS viruses, RSV, or influenza viruses.
The ‘545 application teaches the same TIP peptides derived from TNF-α, including cyclic SEQ ID NO: 1 (see e.g. SEQ ID NO: 62, p.42). The TIP peptides are taught to be used in model of endotoxin-induced lung injury from instillation of E. coli LPS, i.e. a microbial toxin (see e.g. Example 4). Use of the peptides to prevent disease related to excess fluid accumulation is taught (see e.g. claim 32). The peptides can be used to prevent edema (see e.g. p.3 lines 9-10). Treatment is also indicated for edema resulting from infectious pneumonia (see e.g. claim 34), which as known in the art is most commonly caused by S. pneumoniae (as evidenced by Shann F The Lancet 357:P2070-2072, published 2001).
It would have been obvious to one of ordinary skill in the art at the time of invention that the method of preventing edema as taught in the ‘861 patent could have been applied to the edemas caused by endotoxin and infectious pneumonia as found in ‘545 based upon the highly similar subject matter in both references. This includes use of identical TIP peptides based upon TNF-α. There would have been a reasonable expectation of success because both the ‘861 patent and the ‘545 application utilize the same TIP peptides to prevent edema, and as such one of ordinary skill would expect that use for exposure to microbial toxins or in the case of S. pneumoniae-exposed individuals would be successful. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
Response to Arguments:
	The Applicants argue their response to the ‘861 rejection is incorporated.
	The Examiner has addressed those arguments above and found them non-persuasive.
	The Applicants ‘545 does not teach the specific diseases for prevention. The Applicants argue ‘545 provides superficial teachings and is non-enabling. The Applicants argue that the lack of enablement is present for prevention in ‘861.
	The Examiner disagrees. As found in the rejection of record, ‘545 provides for TIP peptides with a model of endotoxin-induced lung injury, as well as prevention of edema. ‘545 also specifically claims peptides for prevention of disease including edema (see e.g. claim 33). The disease encompasses lung edema due to infectious pneumonia, which as set forth in the rejection of record is most commonly caused by S. pneumoniae (see e.g. claim 34 and the Shann art). 
	The Applicants’ arguments have been considered but are not persuasive. 
	The rejection is modified to address Applicants’ amendments and maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658